Name: Commission Delegated Regulation (EU) 2017/1464 of 2 June 2017 amending Council Regulation (EC) No 1215/2009 as regards trade concessions granted to Kosovo (This designation is without prejudice to positions on status, and is in line with UNSCR 1244/1999 and the ICJ Opinion on the Kosovo declaration of independence. ) following the entry into force of the Stabilisation and Association Agreement between the European Union and the European Atomic Energy Community, of the one part, and Kosovo, of the other part
 Type: Delegated Regulation
 Subject Matter: foodstuff;  tariff policy;  economic geography;  trade;  European construction;  beverages and sugar;  Europe;  international trade
 Date Published: nan

 12.8.2017 EN Official Journal of the European Union L 209/1 COMMISSION DELEGATED REGULATION (EU) 2017/1464 of 2 June 2017 amending Council Regulation (EC) No 1215/2009 as regards trade concessions granted to Kosovo (*1) following the entry into force of the Stabilisation and Association Agreement between the European Union and the European Atomic Energy Community, of the one part, and Kosovo, of the other part THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1215/2009 of 30 November 2009 introducing exceptional trade measures for countries and territories participating in or linked to the European Union's Stabilisation and Association process (1), and in particular Article 7(a) and (b) thereof, Whereas: (1) Regulation (EC) No 1215/2009 provided for unlimited duty free access to the Union market for nearly all products originating in the countries and territories benefiting from the Stabilisation and Association process to the extent and until such time as bilateral agreements with those countries and territories were concluded. (2) The last of such bilateral agreements, the Stabilisation and Association Agreement between the European Union and the European Atomic Energy Community, of the one part, and Kosovo, of the other part, was signed (2) and concluded (3). It entered into force on 1 April 2016. (3) The Stabilisation and Association Agreement establishes a contractual trade regime between the Union and Kosovo. The bilateral trade concessions on the Union side are comparable to the unilateral preferences granted by Regulation (EC) No 1215/2009. (4) Pursuant to Article 7 of Regulation (EC) No 1215/2009 the Commission is empowered to adopt delegated acts to introduce the necessary amendments and technical adjustments to Annexes I and II of that Regulation, following amendments to the Combined Nomenclature codes and to the TARIC subdivisions, as well as the necessary adjustments following the granting of trade preferences under other arrangements between the Union and the countries and territories referred to in that Regulation. (5) The continuation of the unilateral preference granted to all the Western Balkan countries and territories in the form of the suspension of all duties for products covered by Chapters 7 and 8 of the Combined Nomenclature and their access to the global wine tariff rate quota of 30 000 hl should be ensured. Moreover, since the baby-beef tariff-rate quota granted to Kosovo is included in the Stabilisation and Association Agreement with Kosovo, Regulation (EC) No 1215/2009 should be amended accordingly. (6) In addition, since Commission Implementing Regulation (EU) 2016/1821 (4) made changes to the Combined Nomenclature for certain fishery and wine products covered by Regulation (EC) No 1215/2009, Annex I to that Regulation should be amended and adjusted accordingly, for reasons of clarity. (7) Regulation (EC) No 1215/2009 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1215/2009 is amended as follows: (1) Article 1 is replaced by the following: Article 1 Preferential arrangements 1. The products originating in Albania, Bosnia and Herzegovina, the former Yugoslav Republic of Macedonia, the customs territory of Kosovo, Montenegro, and in Serbia covered by Chapters 7 and 8 of the Combined Nomenclature shall be admitted for import into the Union without quantitative restrictions or measures having equivalent effect and with exemption from custom duties and charges having equivalent effect. 2. Products originating in Albania, Bosnia and Herzegovina, the former Yugoslav Republic of Macedonia, the customs territory of Kosovo, Montenegro and in Serbia shall continue to benefit from the provisions of this Regulation where so indicated. Such products shall also benefit from any concession provided for in this Regulation which is more favourable than that provided for under bilateral agreements between the Union and those countries.; (2) in Article 3, in the first subparagraph of paragraph 2, 475 tonnes is replaced by 0 tonnes; (3) Annex I is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 June 2017. For the Commission The President Jean-Claude JUNCKER (*1) This designation is without prejudice to positions on status, and is in line with UNSCR 1244/1999 and the ICJ Opinion on the Kosovo declaration of independence. (1) OJ L 328, 15.12.2009, p. 1. Regulation as last amended by Regulation (EU) 2015/2423 (OJ L 341, 24.12.2015, p. 18). (2) OJ L 290, 6.11.2015, p. 4. (3) OJ L 71, 16.3.2016, p. 1. (4) Commission Implementing Regulation (EU) 2016/1821 of 6 October 2016 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 294, 28.10.2016, p. 1). ANNEX ANNEX I CONCERNING THE TARIFF QUOTAS REFERRED TO IN ARTICLE 3(1) Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is deemed to be indicative only, and the preferential scheme is determined, within the context of this Annex, by the coverage of the CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by the combined application of the CN code and the corresponding description. Order No CN Code Description Quota volume per year (1) Beneficiaries Rate of duty 09.1571 0301 91 00 0302 11 00 0303 14 00 0304 42 00 ex 0304 52 00 0304 82 00 ex 0304 99 21 ex 0305 10 00 ex 0305 39 90 0305 43 00 ex 0305 59 85 ex 0305 69 80 Trout (Salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncorhynchus aguabonita, Oncorhynchus gilae, Oncorhynchus apache and Oncorhynchus chrysogaster): live; fresh or chilled; frozen; dried, salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption 0 tonne Customs territory of Kosovo (2) 0 % 09.1573 0301 93 00 0302 73 00 0303 25 00 ex 0304 39 00 ex 0304 51 00 ex 0304 69 00 ex 0304 93 90 ex 0305 10 00 ex 0305 31 00 ex 0305 44 90 ex 0305 52 00 ex 0305 64 00 Carp (Cyprinus spp., Carassius spp., Ctenopharyngodon idellus, Hypophthalmichthys spp., Cirrhinus spp., Mylopharyngodon piceus, Catla catla, Labeo spp., Osteochilus hasselti, Leptobarbus hoeveni, Megalobrama spp.): live; fresh or chilled; frozen; dried, salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption 0 tonne Customs territory of Kosovo (2) 0 % 09.1575 ex 0301 99 85 0302 85 10 0303 89 50 ex 0304 49 90 ex 0304 59 90 ex 0304 89 90 ex 0304 99 99 ex 0305 10 00 ex 0305 39 90 ex 0305 49 80 ex 0305 59 85 ex 0305 69 80 Sea bream (Dentex dentex and Pagellus spp.): live; fresh or chilled; frozen; dried, salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption 0 tonne Customs territory of Kosovo (2) 0 % 09.1577 ex 0301 99 85 0302 84 10 0303 84 10 ex 0304 49 90 ex 0304 59 90 ex 0304 89 90 ex 0304 99 99 ex 0305 10 00 ex 0305 39 90 ex 0305 49 80 ex 0305 59 85 ex 0305 69 80 European sea bass (Dicentrarchus labrax): live; fresh or chilled; frozen; dried; salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption 0 tonne Customs territory of Kosovo (2) 0 % 09.1530 ex 2204 21 93 ex 2204 21 94 ex 2204 21 95 ex 2204 21 96 ex 2204 21 97 ex 2204 21 98 ex 2204 22 93 ex 2204 22 94 ex 2204 22 95 ex 2204 22 96 ex 2204 22 97 ex 2204 22 98 ex 2204 29 93 ex 2204 29 94 ex 2204 29 95 ex 2204 29 96 ex 2204 29 97 ex 2204 29 98 Wine of fresh grapes, of an actual alcoholic strength by volume not exceeding 15 % vol, other than sparkling wine 30 000 hl Albania (3), Bosnia and Herzegovina (4), Customs territory of Kosovo (5), the former Yugoslav Republic of Macedonia (6), Montenegro (7), Serbia (8). Exemption 09.1560 ex 2204 21 93 ex 2204 21 94 ex 2204 21 95 ex 2204 21 96 ex 2204 21 97 ex 2204 21 98 ex 2204 22 93 ex 2204 22 94 ex 2204 22 95 ex 2204 22 96 ex 2204 22 97 ex 2204 22 98 ex 2204 29 93 ex 2204 29 94 ex 2204 29 95 ex 2204 29 96 ex 2204 29 97 ex 2204 29 98 Wine of fresh grapes, of an actual alcoholic strength by volume not exceeding 15 % vol, other than sparkling wine 0 hl Customs territory of Kosovo (2) 0 % (1) One global volume per tariff quota accessible to imports originating in the beneficiaries. (2) Subject to import restrictions specified under Annex IV or Protocol II of the Stabilisation and Association Agreement between the European Union, of the one part, and Kosovo (this designation is without prejudice to positions on status, and is in line with UNSCR 1244/1999 and the ICJ Opinion on the Kosovo declaration of independence), of the other part (3) Access for wine originating in Albania to the global tariff quota is subject to the prior exhaustion of the individual tariff quota provided for in the Protocol on wine concluded with Albania. That individual quota is opened under order No 09.1512 and 09.1513. (4) Access for wine originating in Bosnia and Herzegovina to the global tariff quota is subject to the prior exhaustion of both individual tariff quotas provided for in the Protocol on wine concluded with Bosnia and Herzegovina. Those individual quotas are opened under order Nos 09.1528 and 09.1529. (5) Access for wine originating in Kosovo to the global tariff quota is subject to the prior exhaustion of both individual tariff quotas provided for in the Protocol on wine concluded with Kosovo. Those individual quotas are opened under order Nos 09.1570 and 09.1572. (6) Access for wine originating in the former Yugoslav Republic of Macedonia to the global tariff quota is subject to the prior exhaustion of both individual tariff quotas provided for in the Additional Protocol on wine concluded with the former Yugoslav Republic of Macedonia. Those individual quotas are opened under order Nos 09.1558 and 09.1559. (7) Access for wine originating in Montenegro to the global tariff quota, insofar as it concerns products of CN code 2204 21, is subject to the prior exhaustion of the individual tariff quota provided for in the Protocol on wine concluded with Montenegro. That individual tariff quota is opened under order No 09.1514. (8) Access for wine originating in Serbia to the global tariff quota is subject to the prior exhaustion of both individual tariff quotas provided for in the Protocol on wine concluded with Serbia. Those individual quotas are opened under order Nos 09.1526 and 09.1527.